DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/6/22.
Claims 29-48 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 11/10/21 and 3/3/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Examiner’s Note: Claims are interpreted as Flip Chip or dual sided multiple PCB with well components connectivity using conventional methods well known in the art. There is no specific algorithm has been claimed. Different components can be placed in different PCB and system can have multiple PCB and connectivity as those are in prior arts.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29-31, 33-34, 36-39, 41, 44 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20210176449 A1), in view of Wang (U.S. Pub. No. 20170244877 A1).

Regarding to claim 29 and 48:

29. Zhang teach a TOF camera module, characterized by comprising: (Zhang [0022] FIG. 2, an electronic device 100 is provided. The electronic device 100 includes a time-of-flight (TOF) module 20, a color camera 30, a monochrome camera 40, and a processor 10)
a receiving module; and (Zhang [0018] FIG. 11 is a schematic front view of a ToF module when a flexible circuit board is not bent. [0028] Referring to FIGS. 5 to 8, in implementations, the ToF module 20 includes a first substrate assembly 21, a cushion block 22, a light emitter 23, and a light receiver 24. The first substrate assembly 21 includes a first substrate 211 and a flexible circuit board 212 connected with the first substrate 211. The cushion block 22 is disposed on the first substrate 211. The light emitter 23 is disposed on the cushion block 22 and configured to emit light signals outward. The flexible circuit board 212 is bent with one end connected to the first substrate 211 and the other end connected to the light emitter 23)
a plurality of electronic components, (Zhang [0018] FIG. 11 is a schematic front view of a ToF module when a flexible circuit board is not bent. [0028] Referring to FIGS. 5 to 8, in implementations, the ToF module 20 includes a first substrate assembly 21, a cushion block 22, a light emitter 23, and a light receiver 24. The first substrate assembly 21 includes a first substrate 211 and a flexible circuit board 212 connected with the first substrate 211. The cushion block 22 is disposed on the first substrate 211. The light emitter 23 is disposed on the cushion block 22 and configured to emit light signals outward. The flexible circuit board 212 is bent with one end connected to the first substrate 211 and the other end connected to the light emitter 23)
wherein the receiving module includes a first lens assembly, a first photosensitive element, and a first circuit board, (Zhang [0094] FIG. 5, FIG. 6, and FIG. 8 the light receiver 24 includes the case 241 and the optical element 242. The case 241 is disposed on the first substrate 211. The optical element 242 is disposed on or inside the case 241. The case 241 may include a lens holder and a lens barrel of the light receiver 24. The optical element 242 may include elements such as lenses received in the case 241. Further, the light receiver 24 may also include a photosensitive chip (not illustrated). The light signals reflected by the subject (for example, an object to be detected) are transmitted to the photosensitive chip through the optical element 242, and then the photosensitive chip responds to the light signals) 
a TOF camera; (Zhang [0022] FIG. 2, an electronic device 100 is provided. The electronic device 100 includes a time-of-flight (TOF) module 20, a color camera 30, a monochrome camera 40, and a processor 10) a floodlight module; and the floodlight module (Zhang [0028] FIGS. 5 to 8, in implementations, the ToF module 20 includes a first substrate assembly 21, a cushion block 22, a light emitter 23) and at least one of the plurality of electronic components is located on the back side of the first circuit board of the receiving module; (Zhang [0031] the second substrate assembly 231 includes a second substrate 2311 and a reinforcing member 2312. The second substrate 2311 is connected with the flexible circuit board 212. The light source assembly 232 is disposed on one side of the second substrate 2311 and the reinforcing member 2312 is disposed on the other side of the second substrate 2311. [0104] Referring to FIG. 9, in implementations, the second substrate assembly 231 includes the second substrate 2311 and the reinforcing member 2312. The second substrate 2311 is connected with the flexible circuit board 212. The light source assembly 232 is disposed on one side of the second substrate 2311 and the reinforcing member 2312 is disposed on the other side of the second substrate 2311. The second substrate 2311 may be a printed circuit board or a flexible circuit board, etc. The second substrate 2311 can be provided with control circuits)
wherein the floodlight module includes a light-emitting element, a bracket and a second circuit board, (Zhang [0030] FIG. 9, the light emitter 23 includes a second substrate assembly 231, a light source assembly 232 [light-emitting element], and a case 233 [bracket]. The second substrate assembly 231 is disposed on the cushion block 22 and connected with the flexible circuit board 212. The light source assembly 232 is disposed on the second substrate assembly 231 and configured to emit the light signals. The case 233 is disposed on the second substrate assembly 231 and defines an accommodation space 2331 for accommodating the light source assembly 232) and the light-emitting element is conductively connected to the second circuit board, (Zhang [0028] FIGS. 5 to 8 the flexible circuit board 212 is bent with one end connected to the first substrate 211 and the other end connected to the light emitter 23) and the bracket is supported on the second circuit board and surrounds the light-emitting element, (Zhang [0030] FIG. 9, the light emitter 23 includes a second substrate assembly 231, a light source assembly 232 [light-emitting element], and a case 233 [bracket]. The second substrate assembly 231 is disposed on the cushion block 22 and connected with the flexible circuit board 212. The light source assembly 232 is disposed on the second substrate assembly 231 and configured to emit the light signals. The case 233 is disposed on the second substrate assembly 231 and defines an accommodation space 2331 for accommodating the light source assembly 232) and the floodlight module is supported on the first circuit board of the receiving module. (Zhang [0030] FIG. 9, the light emitter 23 includes a second substrate assembly 231, a light source assembly 232 [light-emitting element], and a case 233 [bracket]. The second substrate assembly 231 is disposed on the cushion block 22 and connected with the flexible circuit board 212. The light source assembly 232 is disposed on the second substrate assembly 231 and configured to emit the light signals. The case 233 is disposed on the second substrate assembly 231 and defines an accommodation space 2331 for accommodating the light source assembly 232. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to have the floodlight module is supported on the first circuit board using the algorithm Zhang [0030] FIG. 9 with predictable results)

 

Zhang do not explicitly teach the first lens assembly provides an optical path for light to pass through and reach the first photosensitive element to perform photoelectric conversion, and the first photosensitive element is conductively connected to the first circuit board, light is conductively connected to the receiving module, and the first circuit board has a front side and a back side, and the first photosensitive element is located on the front side of the first circuit board.

However Wang teach the first lens assembly provides an optical path for light to pass through and reach the first photosensitive element to perform photoelectric conversion, (Wang [0206] FIGS. 2A to 4 [0209] captured by reflecting the light from the target and passing the reflected light through the optical lens 10 into the interior of the array imaging module. Then, the photosensitive unit 21 will receive the reflected light along the optical path for photoelectric conversion. In other words) and the first photosensitive element is conductively connected to the first circuit board, (Wang [0206] FIGS. 2A to 4 [0209] the photosensitive unit 21 will convert light signal into electric signal, wherein the electric signal is then transmitted to the electronic device by the circuit board assembly 220, such that the electronic device will generate a captured image corresponding to the electric signal) 
light is conductively connected to the receiving module, and (Wang Fig. 2A [0249] Unlike the above embodiment, the circuit board assembly 220 comprises a circuit board 22B, wherein the circuit board 22B has two conductive channels 225B spacedly formed at a bottom side of the photosensitive unit 21 to electrically connect to the circuit board 22B at two lateral sides thereof. The photosensitive unit 21 is coupled at a rear side of the circuit board 22B, wherein the photosensitive area of the photosensitive unit 21 faces upward to receive the light emitting through the optical lens 10. Wang teach emitted, but that light can come from the floodlight of Zhang [0028] FIGS. 5 to 8 emitter)
the first circuit board has a front side (Wang FIGS. 2A to 4 [0229] each of the photosensitive units 21 is mounted at the top side of the circuit board 22) and a back side, (Wang [0023] circuit board assembly and manufacturing method for electronic device, wherein the circuit board comprises a plurality of conductive channels and a plurality of outer indention grooves correspondingly formed therewith, such that the photosensitive unit can be coupled at the rear side of the circuit board via a Flip Chip (FC) method)
and the first photosensitive element is located on the front side of the first circuit board, (Wang FIGS. 2A to 4 [0229] each of the photosensitive units 21 is mounted at the top side of the circuit board 22)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Wang in camera technology. One would be motivated to do so, to incorporate the first lens assembly provides an optical path for light to pass through and reach the first photosensitive element to perform photoelectric conversion, and the first photosensitive element is conductively connected to the first circuit board. This functionality will improve efficiency.

Regarding to claim 30:

30. Zhang teach the TOF camera module according to claim 29, Zhang do not explicitly teach wherein the at least one of the electronic components located on the back side of the first circuit board is conductively connected to the receiving module or the floodlight module.

However Wang teach wherein the at least one of the electronic components located on the back side of the first circuit board (Wang [0023] circuit board assembly and manufacturing method for electronic device, wherein the circuit board comprises a plurality of conductive channels and a plurality of outer indention grooves correspondingly formed therewith, such that the photosensitive unit can be coupled at the rear side of the circuit board via a Flip Chip (FC) method) is conductively connected to the receiving module (Wang Fig. 2A [0249] Unlike the above embodiment, the circuit board assembly 220 comprises a circuit board 22B, wherein the circuit board 22B has two conductive channels 225B spacedly formed at a bottom side of the photosensitive unit 21 to electrically connect to the circuit board 22B at two lateral sides thereof. The photosensitive unit 21 is coupled at a rear side of the circuit board 22B, wherein the photosensitive area of the photosensitive unit 21 faces upward to receive the light emitting through the optical lens 10)  or the floodlight module. (rejection is not required as it is past of OR)


Regarding to claim 31:

31. Zhang teach the TOF camera module of claim 29, Zhang do not explicitly teach wherein at least one of the electronic components located on the back side of the first circuit board is conductively connected to the receiving module and the at least one electronic component located on the back side of the first circuit board is conductively connected to the floodlight module.

However Wang teach wherein at least one of the electronic components located on the back side of the first circuit board (Wang [0023] circuit board assembly and manufacturing method for electronic device, wherein the circuit board comprises a plurality of conductive channels and a plurality of outer indention grooves correspondingly formed therewith, such that the photosensitive unit can be coupled at the rear side of the circuit board via a Flip Chip (FC) method) is conductively connected to the receiving module (Wang Fig. 2A [0249] Unlike the above embodiment, the circuit board assembly 220 comprises a circuit board 22B, wherein the circuit board 22B has two conductive channels 225B spacedly formed at a bottom side of the photosensitive unit 21 to electrically connect to the circuit board 22B at two lateral sides thereof. The photosensitive unit 21 is coupled at a rear side of the circuit board 22B, wherein the photosensitive area of the photosensitive unit 21 faces upward to receive the light emitting through the optical lens 10) and the at least one electronic component located on the back side of the first circuit board board (Wang [0023] circuit board assembly and manufacturing method for electronic device, wherein the circuit board comprises a plurality of conductive channels and a plurality of outer indention grooves correspondingly formed therewith, such that the photosensitive unit can be coupled at the rear side of the circuit board via a Flip Chip (FC) method) is conductively connected to the floodlight module. (Wang Fig. 2A [0249] Unlike the above embodiment, the circuit board assembly 220 comprises a circuit board 22B, wherein the circuit board 22B has two conductive channels 225B spacedly formed at a bottom side of the photosensitive unit 21 to electrically connect to the circuit board 22B at two lateral sides thereof. The photosensitive unit 21 is coupled at a rear side of the circuit board 22B, wherein the photosensitive area of the photosensitive unit 21 faces upward to receive the light emitting through the optical lens 10. 

Regarding to claim 33:

33. Zhang teach the TOF camera module of claim 29, wherein the second circuit board of the floodlight module is directly and conductively connected to the first circuit board of the receiving module. (Zhang [0099] FIGS. 5 to 7 the connector 26 is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard)

Regarding to claim 34:

34. Zhang teach the TOF camera module according to claim 33, further includes a flexible connector, wherein the second circuit board of the floodlight module is conductively connected to the first circuit board of the receiving module through the flexible connector. (Zhang [0099] FIGS. 5 to 7 the connector 26 [connector is flexible as it is jack/plug type and connected to a flexible board] is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard)

Regarding to claim 36:

36. Zhang teach the TOF camera module of claim 29, wherein at least a part of the second circuit board of the floodlight module is located above the first circuit board. (Zhang [0099] FIGS. 5 to 7 the connector 26 [flexible as it is jack/plug type and connected to a flexible board] is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art flexible circuit board 212 to be located above the first circuit board as it is flexible and will save space with predictable results)

Regarding to claim 37:

37. Zhang teach the TOF camera module according to claim 29, further includes a support base, wherein the support base is located between the second circuit board and the first circuit board, and the floodlight module is supported on the first circuit board through the support base. (Zhang [0030] FIG. 9, the light emitter 23 includes a second substrate assembly 231, a light source assembly 232 [light-emitting element], and a case 233 [bracket]. The second substrate assembly 231 [support base] is disposed on the cushion block 22 and connected with the flexible circuit board 212. The light source assembly 232 is disposed on the second substrate assembly 231 and configured to emit the light signals. The case 233 is disposed on the second substrate assembly 231 and defines an accommodation space 2331 for accommodating the light source assembly 232. Zhang [0099] FIGS. 5 to 7 the connector 26 is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that support base is located between the second circuit board and the first circuit board because the second board is flexible and can be place anywhere)

Regarding to claim 38:

38. Zhang teach the TOF camera module according to claim 37, further includes a conductive member, wherein the conductive member is located on the support base, and the conductive member conducts the first circuit board with the second circuit board. (Zhang [0030] FIG. 9, the light emitter 23 includes a second substrate assembly 231, a light source assembly 232 [light-emitting element], and a case 233 [bracket]. The second substrate assembly 231 [support base] is disposed on the cushion block 22 and connected with the flexible circuit board 212. The light source assembly 232 is disposed on the second substrate assembly 231 and configured to emit the light signals. The case 233 is disposed on the second substrate assembly 231 and defines an accommodation space 2331 for accommodating the light source assembly 232. Zhang [0099] FIGS. 5 to 7 the connector 26 is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard)

Regarding to claim 39:

39. Zhang teach the TOF camera module according to claim 38, wherein the support base has an upper surface, and the second circuit board is supported on the upper surface, (Zhang [0030] FIG. 9, the light emitter 23 includes a second substrate assembly 231, a light source assembly 232 [light-emitting element], and a case 233 [bracket]. The second substrate assembly 231 [support base] is disposed on the cushion block 22 and connected with the flexible circuit board 212. The light source assembly 232 is disposed on the second substrate assembly 231 and configured to emit the light signals. The case 233 is disposed on the second substrate assembly 231 and defines an accommodation space 2331 for accommodating the light source assembly 232. Zhang [0099] FIGS. 5 to 7 the connector 26 is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard) and the support base has a groove, and the groove is formed on the upper surface, (Zhang [0035] Referring to FIG. 9 and FIG. 11, in implementations, the cushion block 22 defines at least one through hole 224 in communication with the accommodating cavity 223. At least one electronic component 25 extends into the at least one through hole 224) and the conductive member has a first conductive end and a second conductive end, and the second conductive end is conductively connected to the second circuit board and is accommodated in the groove, and the first conductive end is conductively connected to the first circuit board. (Zhang [0099] FIGS. 5 to 7 the connector 26 [connector is flexible as it is jack/plug type and connected to a flexible board] is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard)

Regarding to claim 41:

41. Zhang teach the TOF camera module according to claim 37, further includes a flexible connector, (Zhang [0099] FIGS. 5 to 7 the connector 26 [connector is flexible as it is jack/plug type and connected to a flexible board] is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard) wherein the first circuit board is conductively connected to the second circuit board through the flexible connector, (Zhang [0099] FIGS. 5 to 7 the connector 26 [connector is flexible as it is jack/plug type and connected to a flexible board] is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard) 
is conductively connected to the second circuit board through the flexible connector. (Zhang [0099] FIGS. 5 to 7 the connector 26 [connector is flexible as it is jack/plug type and connected to a flexible board] is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard)

Zhang do not explicitly teach the at least part of the electronic components located on the back side of the first circuit board.

However Wang teach the at least part of the electronic components located on the back side of the first circuit board. (Wang [0023] circuit board assembly and manufacturing method for electronic device, wherein the circuit board comprises a plurality of conductive channels and a plurality of outer indention grooves correspondingly formed therewith, such that the photosensitive unit can be coupled at the rear side of the circuit board via a Flip Chip (FC) method)

Regarding to claim 44:

44. Zhang teach the TOF camera module according to claim 29, further includes a protective member, wherein the protective member is located on the back side of the first circuit board, and the protective member forms a protective cavity, and the electronic components located on the back side of the first circuit board are accommodated in the protective cavity. (Zhang [0034] Referring to FIG. 9 and FIG. 10, in implementations, the cushion block 22 defines an accommodating cavity 223 on a side of the cushion block 22 close to the first substrate 211. The ToF module 20 further includes an electronic component 25 disposed on the first substrate 211. The electronic component 25 is accommodated in the accommodating cavity 223. [0035] Referring to FIG. 9 and FIG. 11, in implementations, the cushion block 22 defines at least one through hole 224 in communication with the accommodating cavity 223. At least one electronic component 25 extends into the at least one through hole 224)


Claims 35 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20210176449 A1), in view of Wang (U.S. Pub. No. 20170244877 A1), further in view of Watanabe (U.S. Pub. No. 20140123754 A1).

Regarding to claim 35:

35. Zhang teach the TOF camera module of claim 29, wherein the bracket of the floodlight module is integrally formed on the second circuit board (Zhang [0030] FIG. 9, the light emitter 23 includes a second substrate assembly 231, a light source assembly 232 [light-emitting element], and a case 233 [bracket]. The second substrate assembly 231 [support base] is disposed on the cushion block 22 and connected with the flexible circuit board 212. The light source assembly 232 is disposed on the second substrate assembly 231 and configured to emit the light signals. The case 233 is disposed on the second substrate assembly 231 and defines an accommodation space 2331 for accommodating the light source assembly 232. Zhang [0099] FIGS. 5 to 7 the connector 26 is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard) 

Zhang do not explicitly teach by ceramic sintering.

However Watanabe teach by ceramic sintering. (Watanabe [0047] external terminals 460 for connection to the oscillation circuit board 50 are formed on the outer side of the bottom surface in the recessed section 412. The package base 411 is formed of an aluminum oxide sintered body obtained by laminating and baking ceramic green sheets. However, the package base 411 can also be formed using a material such as quartz, glass, or silicon)

The motivation for combining Zhang and Wang as set forth in claim 29 is equally applicable to claim 35. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Wang and Watanabe in camera technology. One would be motivated to do so, to incorporate ceramic sintering circuit board. This functionality will improve durability.

Regarding to claim 42:

42. Zhang teach the TOF camera module of claim 37, wherein the support base is integrally formed on the second circuit board of the floodlight module (Zhang [0030] FIG. 9, the light emitter 23 includes a second substrate assembly 231, a light source assembly 232 [light-emitting element], and a case 233 [bracket]. The second substrate assembly 231 [support base] is disposed on the cushion block 22 and connected with the flexible circuit board 212. The light source assembly 232 is disposed on the second substrate assembly 231 and configured to emit the light signals. The case 233 is disposed on the second substrate assembly 231 and defines an accommodation space 2331 for accommodating the light source assembly 232. Zhang [0099] FIGS. 5 to 7 the connector 26 is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard) 

Zhang do not explicitly teach through a ceramic sintering process.

However Watanabe teach through a ceramic sintering process. (Watanabe [0047] external terminals 460 for connection to the oscillation circuit board 50 are formed on the outer side of the bottom surface in the recessed section 412. The package base 411 is formed of an aluminum oxide sintered body obtained by laminating and baking ceramic green sheets. However, the package base 411 can also be formed using a material such as quartz, glass, or silicon)

Regarding to claim 43:

43. Zhang teach the TOF camera module of claim 42, wherein the support base, the bracket and the second circuit board (Zhang [0030] FIG. 9, the light emitter 23 includes a second substrate assembly 231, a light source assembly 232 [light-emitting element], and a case 233 [bracket]. The second substrate assembly 231 [support base] is disposed on the cushion block 22 and connected with the flexible circuit board 212. The light source assembly 232 is disposed on the second substrate assembly 231 and configured to emit the light signals. The case 233 is disposed on the second substrate assembly 231 and defines an accommodation space 2331 for accommodating the light source assembly 232. Zhang [0099] FIGS. 5 to 7 the connector 26 is connected with one end of the first substrate 211 and the flexible circuit board 212 [second circuit board] is connected with the other end of the first substrate 211. The connector 26 can be a jack connector or a plug connector. When the ToF module 20 is mounted inside the housing 101, the connector 26 can be connected with a mainboard [first circuit board] of the electronic device 100, such that the ToF module 20 is electrically coupled with the mainboard) 

Zhang do not explicitly teach are integrally formed by a ceramic sintering process.

However Watanabe teach are integrally formed by a ceramic sintering process. (Watanabe [0047] external terminals 460 for connection to the oscillation circuit board 50 are formed on the outer side of the bottom surface in the recessed section 412. The package base 411 is formed of an aluminum oxide sintered body obtained by laminating and baking ceramic green sheets. However, the package base 411 can also be formed using a material such as quartz, glass, or silicon)

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20210176449 A1), in view of Wang (U.S. Pub. No. 20170244877 A1), further in view of Hatano (U.S. Pub. No. 20200163258 A1).

Regarding to claim 40:

40. Zhang teach the TOF camera module of claim 38, Zhang do not explicitly teach wherein the conductive member is wrapped in the support base.

However Hatano teach wherein the conductive member is wrapped in the support base. (Hatano [0048] according to this exemplary embodiment, shielding conductor 102 that wraps circuit board 103 is supported by second outer skin conductor 112B)

The motivation for combining Zhang and Wang as set forth in claim 29 is equally applicable to claim 40. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Wang and Hatano in camera technology. One would be motivated to do so, to incorporate the conductive member is wrapped in the support base. This functionality will improve product life cycle.

Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20210176449 A1), in view of Wang (U.S. Pub. No. 20170244877 A1), further in view of Kim (U.S. Pub. No. 20100066307 A1).

Regarding to claim 45:

45. Zhang teach the TOF camera module according to claim 44, Zhang do not explicitly teach wherein a height of the protective member ranges from 0.35mm to 0.5mm.

However Kim teach wherein a height of the protective member ranges from 0.35mm to 0.5mm. (Kim [0061] In one embodiment, the thickness of the FPCB 121 is approximately 0.1 mm, the thickness of the die bonding pad 126a and 127c formed on the FPCB 121 is approximately 0.03 mm, and the thickness of the IC chip 126 that is the thickest chip mounted onto the die bonding pads 126a and 127c is approximately 0.22 mm. The wire 126c extends approximately 0.1 mm above the IC chip 126 and the upper end of the protector 128 is located approximately 0.05 mm above the upper end of the wire 126c. According to embodiments of the present invention, the protection circuit module 120 may be slimmed such that the total thickness thereof is approximately 0.5 mm.)

The motivation for combining Zhang and Wang as set forth in claim 29 is equally applicable to claim 45. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Wang and Kim in camera technology. One would be motivated to do so, to incorporate a height of the protective member ranges from 0.35mm to 0.5mm. This functionality will improve the compactness of the product.

Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20210176449 A1), in view of Wang (U.S. Pub. No. 20170244877 A1), further in view of Lee (U.S. Pub. No. 20190196215 A1).

Regarding to claim 46:

46. Zhang teach the TOF camera module according to claim 29, Zhang do not explicitly teach wherein a height of the floodlight module is not greater than 4.5 mm.

However Lee teach wherein a height of the floodlight module is not greater than 4.5 mm. (Lee [0216] when the general lens is used, the size of the lighting device can be about 3*3*2.5 to 4*4*4.5 mm)

The motivation for combining Zhang and Wang as set forth in claim 29 is equally applicable to claim 46. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Wang and Lee in camera technology. One would be motivated to do so, to incorporate a height of the floodlight module is not greater than 4.5 mm. This functionality will improve power usage.

Claims 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 20210176449 A1), in view of Wang (U.S. Pub. No. 20170244877 A1), further in view of Lal (U.S. Pub. No. 20160174998 A1).

Regarding to claim 47:

47. Zhang teach the TOF camera module according to claim 29, Zhang do not explicitly teach wherein an area size range of the TOF camera module is not greater than 10.5mm*6.6mm.

However Lal teach wherein an area size range of the TOF camera module is not greater than 10.5mm*6.6mm. (Lal FIG. 7 can be configured on a 1 mm×7 mm flex printed circuit board (PCB) with at least some of exemplary components of the device 100, e.g., including strain gauges of the microprobes unit 107, sonic transducers of the sensing unit 109, and an RF transceiver, battery (e.g., solar power battery), and/or a processing unit of the electronics of the arm component 105)

The motivation for combining Zhang and Wang as set forth in claim 29 is equally applicable to claim 47. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang, further incorporating Wang and Lal in camera technology. One would be motivated to do so, to incorporate wherein an area size range of the TOF camera module is not greater than 10.5mm*6.6mm. This functionality will improve user experience.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482